Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 26,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00379-CV
                                    ____________

                         IN RE WILMA REYNOLDS, Relator


                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  300th District Court
                                Brazoria County, Texas
                              Trial Court Cause No. 48170



                      MEMORANDUM                     OPINION

       On April 24, 2012, relator Wilma Reynolds filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator seeks to
have this court compel the respondent, the Honorable Daniel R. Sklar, a visiting judge
assigned to the 300th District Court of Brazoria County, to set aside his April 23, 2012
orders denying relator’s motions for enforcement of discovery requests and to require the
appearance of a witness, Mark Hansen, at a pre-trial hearing and/or trial. Relator also asks
that we direct the respondent to enforce Rule 11 agreements signed November 9, 2011.
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
We determine the adequacy of an appellate remedy by balancing the benefits of mandamus
review against its detriments. Id. at 136.

       Relator has not established that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                             PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                              2